


Exhibit 10.3


It is agreed between the parties that this Lease Amendment shall be of no force
and affect whatsoever unless it shall have been executed by the Lessor and an
executed copy delivered to the Lessee. The delivery of this document to the
Lessee unsigned by Lessor does not constitute an offer.








SECOND LEASE AMENDMENT


This Second Lease Amendment is dated as of the 23rd day of July 2015, and is by
and between Lessor, Thornton Edge LLC, and Lessee, TDG Operations LLC pertaining
to the Lease for the Office Space located at 475 Reed Road Dalton, GA 30720




WITNESSETH






In consideration of the various covenants contained herein; contained in the
original Lease dated April 1, 2015, as amended by First Lease Amendment dated
July 20, 2015 (the "First Amendment", and collectively, the "Lease"); the
parties agree that the foregoing instruments are amended and superseded as
follows:


1.
Pursuant to the First Amendment, the rentable square feet under the Lease was
increased to forty seven thousand eight hundred eighty-one (47,881) sq. ft.



2.
Due to the change in square footage under the Lease, Lessee's prorated share of
CAM is hereby increased to 50.1%, as identified in the revised Exhibit E
attached hereto Such CAM, including taxes and insurance, is hereby be amended to
$49,566.44 for the first 12 month period, adjusted for the time period the
additional space is made available. Lessor warrants that the real estate taxes
wilI not increase by more than l0% per year above the base estimate of $26,500
.00. There will not be a cap on the property insurance other than Lessee's
portion of the total CAM will be capped at 5% increase per year







All other terms and conditions of the Lease Agreement shall remain and continue
in effect, and shall be deemed unchanged except as modified herein.


IN WITNESS WHEREOF, the undersigned caused its duly authorized representatives
to set their hands and affix its seal as of the day and year first above
written.




                        
LESSOR:
Thornton Edge, LLC
 /s/ CHARLES WHITENER


Date: July 23, 2015
 
TENANT:
TDG Operations, LLC
 /s/ JON FAULKNER


Date: July 23, 2015





